         Case 7:21-cr-00441-KMK Document 16 Filed 07/19/21 Page 1 of 1
         Case 7:21-cr-00441-KMK Document 17 Filed 07/20/21 Page 1 of 1

                                               MEMO ENDORSED
                                  Green & Willstatter
                                     ATTORNEYS AT LAW
                                 200 MAMARONECK AVENUE
                                         SUITE 605
                               WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN                       (9 1 4) 948-5656
RICHARD 0 . WILLSTATIER               FAX (9 1 4) 948-8730          E-MAIL: WILLSTATIER@MSN.COM




                                                   July 19, 2021

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

                                    Re: United States v. Dorian Byrd
                                           21 Cr 441 (KMK)

Dear Judge Karas:

        On July 14, 2021, I was appointed by United States Magistrate Judge Judith C. McCarthy
to represent Dorian Byrd, one of several defendants charged in the instant indictment. My
appointment was said to be for the bail presentment with the understanding that CJA Panel
member Steven Feldman, who was already assigned to a pending case for Dorian Byrd before
Judge Briccetti, would be assigned on this case as well. I was asked to appear on July 14, 2021
because Mr. Feldman was unable to be at the White Plains Courthouse that day.

        Accordingly, I respectfully move to be relieved and for the assignment of Steven Feldman
to represent Dorian Byrd in this case.

                                                   Very truly yours,


                                                    Isl Richard Willstatter
                                                   RICHARDD . WILLSTATTER
